DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14, 16, and 17 in the reply filed on 01/28/2021 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: In paragraph [0010], it is suggested that “are receives” be changed to “are received”.
Appropriate correction is required.

Drawings
The drawings are objected to because in Figures 3, 5, and 6, the two elements at the top of the handle “68”, which are labeled as “74” and “76” in Figure 2, are not labeled.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient 
Claim limitation(s):
an illumination device (60) adapted to create illumination light (claim 6)
has/have been interpreted under 35 U.S.C. 112(f) because it uses/they use generic placeholder(s):
device
coupled with functional language:
adapted to create
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder(s) is/are not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) claim(s) %% has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
“light source comprising or consisting of LEDs”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayama (US 2016/0270765, of record).
Regarding claim 1, Takayama discloses an ultrasound head (Fig. 3: “ultrasonic probe 12” is part of a probe head) for the observation of live biological tissue (Fig. 2: “living body”), comprising: a sensor side for contacting the tissue (Figs. 2 and 3 show a surface side which contacts a living body); and an ultrasound receiver adapted to receive ultrasound waves through the sensor side (Fig. 3: “ultrasonic probe 12”); wherein the sensor side includes an optically transparent section ([0057]: “optical waveguide formed from an optical fiber”; [0058]: “optical waveguide portions”; Fig. 3: “optical detection unit” and “light emission unit” are optically transparent).
([0057]: “optical waveguide”).
Regarding claim 3, Takayama discloses that the optical assembly comprises an optical waveguide assembly, wherein one end of the optical waveguide assembly faces the optically transparent section ([0058]: “optical waveguide portions” are optical assemblies that are adjacent the optically transparent section).
Regarding claim 4, Takayama discloses that the optical assembly comprises a camera ([0058]: “CCD”).
Regarding claim 5, Takayama discloses that the optical assembly comprises a camera, and wherein the optical waveguide assembly is located between the optically transparent section and the camera ([0058]: “detection surfaces formed from, for example, end portions of optical fibers…which are input from the detection surfaces via optical waveguide portions…CCD”).
Regarding claim 6, Takayama discloses that the optical assembly comprises an illumination device adapted to create illumination light, the illumination light being directed through the optically transparent section of the sensor side ([0056]: “light emission”; Fig. 2: see “first light source” and “second light source”).
Regarding claim 7, Takayama discloses that one end of the optical waveguide assembly faces the optically transparent section, and wherein the optical waveguide assembly is located between the optically transparent section and the illumination device ([0056]: “light emission”; Fig. 2: see “first light source” and “second light source” - the waveguide channels the light from the source towards the transparent section).
([0056]: “near-infrared light”).
Regarding claim 17, Takayama discloses a method for observing live biological tissue, comprising the steps of: contacting the tissue with an ultrasound head (Fig. 2: “living body”; Fig. 3: “ultrasound probe 12” is part of a probe head); and acquiring both ultrasound data and optical image data through the ultrasound head (Fig. 3: “ultrasonic probe 12”; “image sensor 403a”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Takayama (US 2016/0270765, of record), as applied to claim 2 above, in view of Kamata (US 2017/0227753).
Regarding claim 9, Takayama does not explicitly disclose an optical connector assembly accessible from outside the ultrasound head, wherein the optical assembly comprises an optical waveguide assembly which extends from the optically transparent section to the optical connector assembly.  However, Kamata teaches a connector element that connects a microscope unit with downstream processing hardware (Fig. 7; [0082]: “composite cable 87” is connected to elements within the “microscope unit 7”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the .

Claim(s) 10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Takayama (US 2016/0270765, of record), as applied to claim 1 above, in view of Zhu (US 2004/0215072, of record).
Regarding claim 10, Takayama does not explicitly disclose that the optically transparent section is flush with a surface of the sensor side.  However, Zhu teaches a probe surface that is flush with optically transparent elements ([0041]: “ends of each fiber being substantially flush with face surface 21”).  Both Takayama and Zhu are directed to an imaging probe that utilizes both optical and acoustic radiation from a common surface.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the flush surface of Zhu to the probe of Takayama, as to provide a probe with a contact surface that channels both optical and acoustic radiation in an robust manner.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Takayama (US 2016/0270765, of record) in view of “A geodesic voting method for the segmentation of tubular tree and centerlines” by Rouchdy et al. (published 2011, of record) and “Elastically Deforming a Three-Dimensional Atlas to Match Anatomical Brain Images” by Gee et al. (published 1993, of record).
Regarding claim 11, Takayama discloses a medical observation device (Abstract: “diagnostic apparatus”) comprising: an ultrasound head according to claim 4 (see rejection of claim 4 above); and an image processor (Fig. 1: “Image processing unit 28”; Fig. 2: “Integrated solid-state image sensor 403a”); wherein ultrasound image data of the tissue are provided from ultrasound data acquired by the ultrasound head (Fig. 1: “Image processing unit 28” processes data from the “Ultrasonic probe 12”); wherein optical image data of the tissue are provided from the camera ([0058]: “CCD”).  Takayama does not explicitly disclose that the image processor is adapted to identify at least one morphological structure in the optical image data, identify the at least one identified morphological structure in the ultrasound image data, and elastically match the ultrasound image data to the optical image data based on the at least one identified morphological structure.  However, the Applicant has identified the relevant work of another which qualifies as admitted prior art (MPEP 2129(I)) in the citations of Rouchdy and Gee ([0025] of the Applicant’s Specification).  Rouchdy teaches image segmentation which reads on the claimed “identify” step and Gee teaches elastically matching images data from two different imaging modalities.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the identification and matching as taught by Rouchdy and Gee to the image data of Takayama, as to provide spatially registered data acquisition (see [0012] of Takayama where it seeks spatial correspondence of ultrasound and optical data acquisition).
Regarding claim 12, Takayama discloses that an image processor is connected to the camera and an optical axis of the camera is directed through the optically transparent section of the ultrasound head (Fig. 3: the “image sensor 403a” is connected to an image processor; the optical axis of the “image sensor 403a” goes through the optically transparent section of the probe because the optically transparent section is considered to be at more than one location of the “probe P”, or in other words, anywhere on the probe surface that is optically transparent is considered to be an optically transparent section of the ultrasound head).

Claim(s) 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Takayama (US 2016/0270765, of record) in view of “A geodesic voting method for the segmentation of tubular tree and centerlines” by Rouchdy et al. (published 2011, of record) and “Elastically Deforming a Three-Dimensional Atlas to Match Anatomical Brain Images” by Gee et al. (published 1993, of record), as applied to claim 11 above, in view of Fishman (US 2017/0326385).
Regarding claim 13, Takayama does not explicitly disclose that the image processor is adapted to combine the matched ultrasound image data and the optical image data into three-dimensional output image data and to output the three-dimensional output image data to an output interface for driving at three-dimensional display.  However, Fishman teaches combining ultrasound and optical imaging data to produce a three-dimensional image ([0048]: “combined to form a three-dimensional image”; [0087]: “fused 3D model”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the image combination of Fishman to the image data of Takayama, as to provide an enhanced 3D visualization in a dual-mode image.

Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Takayama (US 2016/0270765, of record) in view of “A geodesic voting method for the segmentation of tubular tree and centerlines” by Rouchdy et al. (published 2011, of record) and “Elastically Deforming a Three-Dimensional Atlas to Match Anatomical Brain Images” by Gee et al. (published 1993, of record), as applied to claim 11 above, in view of Kamata (US 2017/0227753).
Regarding claim 14, Takayama does not explicitly disclose that the medical observation device is a microscope.  However, Kamata teaches a medical observation device that is microscope (Abstract; Fig. 7).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply optical elements of Kamata to the imaging probe of Takayama, as to provide microscopic imaging capabilities.
Regarding claim 16, Takayama does not explicitly disclose that the microscope includes an input interface adapted to be connected to at least one of the ultrasound receiver and fiber optics.  However, Kamata teaches a microscope (Abstract; Fig. 7) with a manipulation unit that is connected to the fiber carrying unit ([0048]: “manipulation unit”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the interface of Kamata to the probe of Takayama, as to provide a useful and intuitive means of entering a user input.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Primary Examiner
Art Unit 3793